            Case 1:20-cv-08191-SN Document 16 Filed 03/11/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                     3/11/2021


JOLYNE JOHNSON,

                                            Plaintiff,                20-CV-8191 (JMF)(SN)

                          -against-                                            ORDER

COMMISSIONER OF SOCIAL SECURITY,

                                            Defendant.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

        On September 30, 2020, the Plaintiff, who is proceeding pro se, filed this action pursuant

to 42 U.S.C. § 405(g), seeking review of a denial of social security disability benefits. On

October 7, 2020, the Honorable Jesse M. Furman issued an Order for Service, notifying the U.S.

Attorney’s Office for the Southern District of New York of the filing of this pro se case. That

same day, Judge Furman referred this case to my docket for a report and recommendation.

        On September 30, 2020, the Plaintiff initiated this action, seeking review of the

Commissioner’s decision that she was not disabled. See ECF No. 2. On October 7, 2020, the

Honorable Jesse M. Furman entered an Order of Service directing the Commissioner to serve

and file the Electronic Certified Administrative Record (e-CAR) within 90 days. ECF No. 5. On

November 25, 2020, the parties consented to the jurisdiction of a magistrate judge, and the case

was reassigned to my docket. On January 6, 2021, the Court granted the Commissioner’s request

for an extension of time in which to file the e-CAR, which was to be filed no later than March 8,

2021. ECF No. 15. To date, the Commissioner has not filed the e-CAR, and has not requested a
          Case 1:20-cv-08191-SN Document 16 Filed 03/11/21 Page 2 of 2




further extension. Accordingly, the Commissioner is directed to either file the e-CAR or a letter

informing the Court of the status of its filing no later than March 15, 2021.

       The Clerk of Court is respectfully requested to send this order to the pro se Plaintiff.

SO ORDERED.




DATED:         March 11, 2021
               New York, New York




                                                 2
